
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.36


FIRST AMENDMENT


        FIRST AMENDMENT (this "Amendment") dated as of March 3, 2003 among FIRST
HORIZON PHARMACEUTICAL CORPORATION (the "Borrower"), LASALLE BANK NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), and the LENDERS signatory hereto.

        WHEREAS, the Borrower, the Administrative Agent and the Lenders entered
into a Credit Agreement dated as February 11, 2003 (the "Credit Agreement"); and

        WHEREAS the Borrower has requested that the Required Lenders amend the
Credit Agreement to permit the Borrower to repurchase some of its capital stock
outstanding;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

        1.    Definitions.    Terms defined in the Credit Agreement and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement and terms defined in the introductory paragraphs or other
provisions of this Amendment shall have the respective meanings attributed to
them therein. In addition, the following terms shall have the following meanings
(terms defined in the singular having a correlative meaning when used in the
plural and vice versa):

        "Effective Date" shall mean March 3, 2003, if this Amendment shall have
been executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders.

        2.    Amendment to Credit Agreement.    Section 9.3 of the Credit
Agreement is hereby amended with effect from and after the Effective Date by
adding the following clause before the period appearing therein:

"and except that the Borrower may repurchase its outstanding capital stock in an
aggregate amount neither to exceed $8,000,000 during the term of this Agreement
nor $2,000,000 in any calendar quarter so long as (i) before and after giving
effect to such repurchase, no Default or Event of Default shall have occurred
and be continuing and (ii) the Administrative Agent, at the direction of the
Required Lenders, shall have duly acknowledged a written request of the Borrower
substantially in the form of Exhibit N submitted by the Borrower to the
Administrative Agent outlining the proposed terms of such stock repurchase."

        3.    Exhibit N to Credit Agreement.    A new Exhibit N is hereby added
on the Effective Date to the Credit Agreement in the form of Exhibit N hereto.

        4.    Conditions to Effective Date.    The occurrence of the Effective
Dale shall be subject to the satisfaction, on and as of the Effective Dater, of
the following conditions precedent:

        (a)   The Borrower, the Administrative Agent and the Required Lenders
shall have executed and delivered this Amendment.

        (b)   No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement and the representations and warranties of
the Borrower in Section 7 of the Credit Agreement and in Section 7 hereof shall
be true and correct on and as of the Effective Date and Borrower's execution and
delivery of this Amendment shall be deemed to constitute an affirmative
certification as to the matters specified in this clause (b).

        (c)   The Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, such other documents as the Administrative Agent may
reasonably request.

        5.    Effective Date Notice.    Promptly following the occurrence of the
Effective Date, the Administrative Agent shall give notice to the parties of the
occurrence of the Effective Date, which notice shall be conclusive, and the
parties may rely thereon; provided, that such notice shall not waive

--------------------------------------------------------------------------------

or otherwise limit any right or remedy of the Administrative Agent or the
Lenders arising out of any failure of any condition precedent set forth in
Section 4 to be satisfied.

        6.    Ratification.    The parties agree that the Credit Agreement and
the other Credit Documents have not lapsed or terminated, are in full force and
effect, and are and from and after the Effective Date shall remain binding in
accordance with their respective terms, as amended hereby.

        7.    Representations and Warranties.    To induce the Administrative
Agent and the Lenders to enter into this Amendment, the Borrower represents and
warrants that:

        (a)    No Breach.    The execution, delivery and performance of this
Amendment will not conflict with or result in a breach of, or cause the creation
of a Lien or require any consent under, the articles of incorporation of the
Borrower, or any applicable law or regulation, or any order, injunction or
decree of any court or governmental authority or agency, or any contract to
which the Borrower is a party or by which it or its property is bound.

        (b)    Power and Action. Binding Effect.    The Borrower is duly
organized and is validly existing as a corporation under the laws of the State
of Delaware and has all necessary power and authority to execute, deliver and
perform its obligations under this Amendment; the execution, delivery and
performance by the Borrower of this Amendment has been duly authorized by all
necessary action on its part; and this Amendment has been duly and validly
executed and delivered by the Borrower and constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms.

        (c)    Approvals.    No authorizations, approvals or consents of, and no
filings or registrations with, any governmental or regulatory authority or
agency or any other Person are necessary for the execution, delivery or
performance by the Borrower of this Amendment, or for the validity or
enforceability thereof.

        8.    Certain Usages.    From and after the Effective Date, each
reference to the Credit Agreement in the agreements, documents or instruments
referred to or provided for in or delivered under the Credit Agreement shall he
deemed to refer to the Credit Agreement, as amended hereby.

        9.    Successors and Assigns.    This Amendment shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent, the Lenders
and their respective successors and assigns, except that the Borrower may not
transfer or assign any of its rights or interest hereunder.

        10.    Governing Law.    This Amendment shall be governed by, and
construed and interpreted in accordance with, the internal laws of the State of
Illinois.

        11.    Counterparts.    This Amendment may be executed in any number of
counterparts and each party hereto may execute any one or more of such
counterparts, all of which shall constitute one and the same document. Delivery
of an executed counterpart of a signature page to this Amendment by telecopy
shall be as effective as delivery of a manually executed counterpart of this
Amendment.

        12.    Expenses.    Whether or not the Effective Date shall occur,
without limiting the obligations of the Borrower under the Credit Agreement, the
Borrower agrees to pay, or to reimburse on demand, all reasonable costs and
expenses incurred by the Administrative Agent in connection with the
negotiation, preparation, execution, delivery, modification, amendment or
enforcement of this Amendment and the other agreements, documents and
instruments referred to herein, including the reasonable fees and expenses of
Gardner Carton & Douglas LLC, special counsel to the Administrative Agent.

[Signature Page Follows]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Amendment has been executed as of the date
first above written.

    FIRST HORIZON PHARMACEUTICAL
CORPORATION                         By:   /s/  DARRELL BORNE      

--------------------------------------------------------------------------------

Name: Darrell Borne
Title: Chief Financial Officer               LASALLE BANK NATIONAL ASSOCIATION,
in its capacity as Administrative Agent                         By:  
/s/  LASALLE BANK NATIONAL ASSOCIATION      

--------------------------------------------------------------------------------

LaSalle Bank National Association                         LASALLE BANK NATIONAL
ASSOCIATION, as a Lender                         By:   /s/  LASALLE BANK
NATIONAL ASSOCIATION      

--------------------------------------------------------------------------------

LaSalle Bank National Association

--------------------------------------------------------------------------------



QuickLinks


FIRST AMENDMENT
